 Case 1:19-cv-00162-RJJ-RSK ECF No. 50 filed 12/17/19 PageID.317 Page 1 of 1
                                  United States District Court
                             for the Western District of Michigan
                            _______________________________

                          REPORT FOLLOWING
                VOLUNTARY FACILITATIVE MEDIATION SESSION


     Case Number                           Case Caption                         Date of Session
1:19-cv-00162-RJJ-RSK      Jeffrey Lapinske, et al. v City of Grand Haven   December 17, 2019

PARTIES                                   Attendees
                   Name                                            On Behalf Of
Jeffrey Lapinske                                 Plaintiffs
Jerold Lapinske                                  Plaintiffs
Cassandra Lapinske via telephone conference      Plaintiffs
James Lapinske via telephone conference          Plaintiffs
Alyssa Martorano via telephone conference        Plaintiffs
Bob Monetza                                      Defendant
Pat McGinnis                                     Defendant

COUNSEL
                   Name                                            On Behalf Of
John Tallman                                     Plaintiffs
Geoff Fields                                     Defendant
Christina McDonald                               Defendant
John Thurber via telephone conference            State of Michigan intervenor



Result:             Settled in full – Final paperwork will be filed by:
                    Mediation continuing – Date of Next Session
                    Not settled – Mediation Completed



Dated: December 17, 2019                    /s/ Jon G. March
                                            Jon G. March,
                                            Mediator
